Citation Nr: 0709523	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran currently has moderately severe to severe 
sensorineural hearing loss bilaterally.

2.  The veteran's current hearing loss is not related to his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
February 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, the Board 
finds that the veteran has not been prejudiced by the lack of 
such notice because he had actual knowledge of the need to 
provide VA with any evidence supporting his claim.  The 
veteran submitted records from multiple doctors in support of 
his claim rather than provide VA with releases to obtain that 
information.  He was told it was his responsibility to 
support the claim with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the veteran submitted substantial evidence 
in connection with his claim, which indicates he knew of VA's 
desire to obtain evidence relating to his claim.  Thus the 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and VA has 
satisfied its "duty to notify" the veteran..  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any VA treatment. The veteran 
provided private medical treatment record, but did not 
provide a release for VA to obtain any additional records 
although asked to do so.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence had been obtained and 
considered in rendering the decisions on its claim.  He is 
not identified any additional evidence.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in January 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2006).  

The veteran has submitted multiple reports of private audio 
examinations that show he has had impaired hearing as defined 
by VA in both ears since 1993.  The veteran underwent VA 
examination in January 2006.  After audiometric testing, the 
resulting diagnosis was moderately severe to severe 
sensorineural hearing loss bilaterally.  Thus the evidence 
shows the veteran has a hearing impairment as defined by VA 
regulation.  In order to be entitled to service connection, 
however, the evidence must show that the veteran's current 
hearing impairment is related to his service.

Service medical records show the veteran had normal hearing 
per audiometer testing upon entrance to service in July 1961.  
The veteran's separation examination from July 1965, however, 
does not show audiometer testing was conducted.  Rather 
whispered voice testing is shown as 15 out of 15.  Thus the 
separation examination does not show the veteran had hearing 
loss present at the time of his separation from service.

The veteran is not, however, required to show that hearing 
loss was present during active military service in order to 
establish service connection.  See Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  Rather, he may establish the 
required nexus between his current hearing disability and his 
term of military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2006).  

The veteran contends that his hearing loss is due to exposure 
to high levels of noise from steam turbine engines while on 
duty as an engineman during assignment on two naval 
destroyers during service.  The veteran's personnel records 
show that the veteran was stationed on the USS The Sullivans 
(DD-537) from March 1962 until April 1964.  In April 1964, 
the veteran was transferred to the USS Norris (DD-859) on 
which he served until his discharge in July 1965.  The 
service records, however, do not show what the veteran's 
military occupational specialty was or give any indication as 
to his duties while in service.

The veteran testified at his hearing before the Board in 
January 2007 that his duties consisted of standing watch over 
the throttles of the ship's engines for a period of four 
hours at a time.  He testified that the engines emitted a 
very high pitched scream similar to that of a jet engine and 
that he was not issued hearing protection.  Rather he 
testified that he was required to wear headphones in order to 
stay in contact with the bridge; however, due to the heat in 
the engine room they were unable to wear these headphones in 
both ears at the same time.  He testified that he constantly 
had to move these headphones back and forth between his ears 
in order to avoid contracting ear infections due to sweating 
from the heat. 

In support of his claim, the veteran submitted a statement 
from a naval machinery repairman who was stationed aboard a 
U.S. Navy destroyer during the 1960s and 1970s.  This 
gentleman states that the engines for the steam turbines made 
the noise excruciating and that, during his service aboard 
these destroyers, he knows that the servicemen who served in 
the engine rooms were never offered hearing protection of any 
kind.

Also in support of his claim, the veteran submitted multiple 
reports of hearing examinations from December 1993 to 
November 2004.  Although these reports show the veteran has a 
current hearing impairment, they do not indicate any possible 
cause of the veteran's hearing loss.  

The veteran was provided a VA examination in January 2006.  
At this examination, he reported noise exposure during the 
military from steam engines on a destroyer.  He denied any 
post-service occupational noise exposure but did report 
recreational noise exposure from hunting.  In response to the 
requested medical opinion as to the etiology of the veteran's 
current hearing loss, the examiner stated that he could not 
resolve this issue without resorting to mere speculation.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although the veteran's testimony of noise exposure in service 
does not appear to be inconsistent with his service, there is 
no medical evidence from either his period of service or 
shortly thereafter showing that the veteran sustained any 
loss of hearing acuity in service.  The Board does not find 
the veteran's statements and testimony to be persuasive 
enough to overcome this lack of medical evidence.  

In addition, the VA examiner was not able to render an 
opinion as to the etiology of the veteran's current bilateral 
hearing loss because of the lack of medical evidence during 
or shortly after service and the veteran's self report of 
post-service noise exposure.  There is, therefore, no medical 
opinion of record linking the veteran's current bilateral 
hearing loss with his military service.

Finally the veteran testified at his Board hearing that he 
did not notice any problems with his hearing until he was 40 
years old, which was approximately 15 years after service.  
The first medical evidence of a bilateral hearing loss in the 
record is not until December 1993, more than 28 years after 
his discharge from service.  The veteran testified that he 
had not previously sought treatment for his hearing loss with 
either VA or a private medical provider.  

Given the absence of evidence of complaints or treatment in 
the service medical records, the earliest post-service record 
of hearing loss many years after service, and the absence of 
competent evidence linking the current hearing loss to 
service, the greater weight of the evidence is against the 
conclusion that the criteria to establish service connection 
are met.  Accordingly, service connection for bilateral 
hearing loss is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


